Order of November 16,1948, denying plaintiff’s motion to vacate defendants’ demand for a bill of particulars and for leave to serve a bill of particulars only after an examination of the defendants, is modified so as to strike out from items 1, 2, 3, 8, 9, 10 and 12 the words " each and every act ” and substitute “ the acts ”; and to strike out from item 6 “ each and every improper, illegal and fraudulent act” and substitute “the improper and fraudulent acts.” Plaintiff,, within the limits of the order as modified, should furnish the bill of particulars directed herein before plaintiff’s examination of defendants before trial directed in the companion appeal (ante, p. 1053). Special Term protected plaintiff by providing that if plaintiff does not have any of the information requested it may so state but must furnish the same within ten days after completion of plaintiff’s examination'of defendants before trial; to this we add the provision that plaintiff must so furnish the bill unless excused by order on motion to preclude. As so modified, the order appealed from is unanimously affirmed, without costs. Settle order on notice. Present — Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ.